Order entered December 4, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00964-CV

                               EX PARTE: STEVEN GARCIA

                       On Appeal from the County Court at Law No. 6
                                   Collin County, Texas
                          Trial Court Cause No. 0006-02004-2019

                                            ORDER
       Before the Court is appellant’s December 2, 2019 motion for an extension of time to file

his brief on the merits. We GRANT the motion. We ORDER the brief tendered to this Court

by appellant on December 2, 2019 filed as of the date of this order.


                                                      /s/   BILL WHITEHILL
                                                            JUSTICE